Citation Nr: 0502286	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for papillary transitional 
cell carcinoma, left ureter (urinary tract cancer), including 
asserted as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April and June 2002 rating decisions of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to service 
connection for urinary tract cancer, to include as being due 
to exposure to herbicides (Agent Orange).  The veteran 
perfected a timely appeal of these decisions to the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  While the veteran is not shown to have a disease 
determined by VA to be associated with presumed exposure to 
Agent Orange in connection with service in the Republic of 
Vietnam during the Vietnam era, the medical evidence of 
record indicates that the veteran has urinary tract cancer 
that is related to disease or injury in service, including 
his exposure to herbicides, such as Agent Orange.  


CONCLUSION OF LAW

The veteran's urinary tract cancer was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in March 2002, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran provide any information he may 
have or know of that had not already been submitted.  

By way of April and June 2002 rating decisions, a February 
2003 Statement of the Case, and a May 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing 
service connection claims, and the basis for the denial of 
the veteran's claim of service connection for urinary tract 
cancer.  These documents, as well as the RO's March 2002 
letter, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, 18 
Veteran App 112 (2004) (VCAA notice to be given prior to 
initial unfavorable AOJ decision, however no nullification is 
mandated; rather, appellant has right to content-complying 
notice and proper subsequent VA process).  In this context, 
it is well to observe that the VCAA requires only that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records; post-
service medical evidence, including private and VA 
examination reports and records; and statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that the veteran cooperated 
with the RO in developing and attempting to retrieve medical 
and treatment records from physicians and medical facilities 
identified by the veteran.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In this case, the veteran seeks service connection for 
papillary transitional cell carcinoma, left ureter, which he 
contends is attributable to Agent Orange exposure during his 
period of service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cancers, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for cancers is 
one year.  38 C.F.R. § 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, the record indicates that the veteran 
served 76 days temporary duty at Phu Cat Air Base and at Bien 
Hoa in the Republic of Vietnam.  Therefore, exposure to Agent 
Orange is presumed in this case.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including several types of 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).  In 
this case, however, the veteran's condition is not among the 
presumptive conditions noted in 38 C.F.R. § 3.309(e).  The 
presumption set out in this section is therefore unavailable 
in this case as a basis for establishing service connection.  
In this regard, the Board also notes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition not 
specifically determined by the Secretary to warrant a 
presumption of service connection.  See 67 Fed. Reg. 42,600-
42,608 (June 24, 2002).  

Even if the veteran is not afforded benefit of the 
presumption contained in 38 C.F.R. § 3.309(e), however, 
service connection may still be available by introducing 
medical evidence of a link between the veteran's condition 
and his service.  After a careful review of the lay and 
medical evidence, the Board concludes that the weight of the 
evidence is in favor of the veteran's claim.  

First, the Board notes that the veteran was diagnosed with 
transitional cell carcinoma, left ureter, in 2000, soon after 
the veteran first sought treatment for symptoms of this 
condition.  Because it is clear that the veteran has been 
diagnosed as having urinary tract cancer, the Board will 
focus its discussion on whether the veteran's condition is 
related to service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Here, the record reveals that the veteran did not have 
urinary tract cancer or cancer of any kind to a compensable 
degree during service or within one year of his discharge.  
The evidence indicates that the veteran was first sought 
treatment for this condition in early 2000, more than 30 
years subsequent to his discharge from active duty.  A 
presumption of service connection under 38 C.F.R. § 3.309(a) 
therefore is not available.  38 C.F.R. § 3.307, 3.309(a).

The veteran, however, contends that the medical evidence of 
record nevertheless shows that his condition was incurred in 
service.  38 C.F.R. § 3.303(d).  Specifically. the veteran, 
asserts that his cancer is related to his in-service exposure 
to Agent Orange.  To this end, the veteran submitted a report 
of the Acting Ambulatory Care Director of the Newington, 
Connecticut, VA Medical Center dated in April 2002.  This 
report states that, because of the relatively unusual nature 
of the veteran's tumor, it is more likely than not that his 
condition could be due to Agent Orange exposure.  In 
addition, in May 2002, the veteran was afforded a formal VA 
examination to determine the nature and etiology of his 
condition.  After examining the veteran and diagnosing his 
condition, the examiner noted that, "[I]n general the 
consensus as regards association of dioxin and urinary 
bladder cancer and renal cancer, ... is limited or insufficient 
data.  However, at least two occupational cohorts (Steenland, 
et al., 1999 examining US chemical workers as well as 
Hooiveld et al., 1998, evaluating male Dutch production and 
contract workers) showed estimated risk of at least 2.0 
(which makes the association more likely than not).  Also the 
AFHS 2000 showed increased estimated risk to 3.1 but the 
confidence interval is wide and includes unity.  (Therefore 
it is not statistically significant.)  Thus there are at 
least some literature suggesting a more likely than not 
association but there is no uniform consensus at this 
point."  

Based on the foregoing, the Board finds that service 
connection is warranted for the veteran's condition.  While 
the Board notes that the evidence of a relationship between 
the veteran's exposure to Agent Orange and his cancer is 
somewhat equivocal, the general tenor of the medical opinion 
is in favor of finding a link between the two.  The Board 
also notes that there is no contrary medical opinion in the 
record.  As noted above, in determining whether service 
connection is warranted for a disability, if the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails and the claim is granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Mariano 
v. Principi, 17 Vet. App. at 312 (cautioning against seeking 
additional medical opinion where favorable evidence in the 
record is unrebutted, and indicating that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against a veteran's claim).  The 
evidence in this case is at least in equipoise, if not 
slightly positive in his favor, and therefore the Board finds 
that service connection is warranted for this condition.




ORDER

Service connection for papillary transitional cell carcinoma, 
left ureter, is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


